Order, Supreme Court, New York County (Eugene Nardelli, J.), entered on or about March 6, 1989, which denied petitioner’s application pursuant to General Municipal Law § 50-e for the filing of a late notice of claim, unanimously affirmed, without costs.
The court properly found that counsel’s failure was not a satisfactory excuse "for the filing of a notice of claim more than nine months after the alleged incident”. (See, Zarrello v City of New York, 93 AD2d 886 [2d Dept], affd 61 NY2d 628 [1983].)
We also agree that petitioner’s broken leg was not an incapacitation preventing the filing of a claim.
Further, we find that none of the other factors contained in section 50-e of the General Municipal Law which justify an extension of time is present in the instant case. Concur— Murphy, P. J., Ross, Ellerin, Smith and Rubin, JJ.